DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 - 20 are currently subject to non-statutory double patent rejections, but are otherwise not subject to any prior art rejections under either 35 U.S.C. § 102 or 35 U.S.C. § 103. Assuming that the foregoing shortcomings of these claims were rectified, these claims would be allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
Independent claims 1 and 11 recite the same features as were found allowable in parent application no. 16/679,092, which issued as United States patent no. 11,170,268. These claims are found allowable for the same reasons as were provided in the parent application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.






(continued on next page)
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,170,268. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 1
U.S. Patent No. 11,170,268
Claim 1
A system, comprising: at least one processor; and at least one memory storing computer-executable instructions, wherein the at least one processor is configured to access the at least one memory and execute the computer-executable instructions to: 
system, comprising: at least one processor; and at least one memory storing computer-executable instructions, wherein the at least one processor is configured to access the at least one memory and execute the computer-executable instructions to: 
present, via a first user interface, indicia representative of a plurality of detections of an entity within an environment across a set of image frames; 
present, via a first user interface, indicia representative of a plurality of detections of an entity within an environment across a set of image frames; 
receive, via the first user interface, a selection of a particular detection of the entity for a particular image frame; 
receive, via the first user interface, a selection of a particular detection of the entity for a particular image frame; 
present, via the first user interface or a second user interface, a set of detections of the entity across a first subset of the set of image frames, the first subset of image frames including the particular image frame; 
present, via the first user interface or a second user interface, a set of detections of the entity across a subset of the set of image frames, the subset of image frames including the particular image frame; 
receive, via the first user interface or the second user interface, input validating or rejecting one or more detections in the set of detections of the entity; 
receive, via the first user interface or the second user interface, input validating or rejecting one or more detections in the set of detections of the entity;
construct a track representing at least a portion of a travel path of the entity, the constructing comprising 
construct a tracklet representing at least a portion of a travel path of the entity…
appending first image frames, within the first subset of the image frames, that have been validated according to the input, 
incorporate the input to a corresponding image frame in the subset of image frames; … [W]herein the tracklet includes each validated detection…
while skipping second image frames, within the first subset of the image frames, that have been rejected according to the input.
incorporate the input to a corresponding image frame in the subset of image frames; … [W]herein the tracklet … excludes each rejected detection.






(continued on next page)

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,170,268. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 2
U.S. Patent No. 11,170,268
Claim 1
The system of claim 1, wherein the at least one processor is configured to receive, via the first user interface or the second user interface, a second input indicating a user provided detection of the entity; 
receive, via the first user interface or the second user interface, input
corresponding to a user-provided detection of the entity;
wherein the construction of the track comprises appending third image frames in which the second input has been received to the first image frames.
incorporate the input to a corresponding image frame in the subset of image frames; and construct a tracklet representing at least a portion of a travel path of the entity, wherein the tracklet includes each validated detection and excludes each rejected detection.


	
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,170,268. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 3
U.S. Patent No. 11,170,268
Claim 4
The system of claim 1, wherein the second input indicates that the entity appearing in the third image frames has changed an appearance compared to the first image frames but has a same identity as the entity appearing in the first image frames.
The system of claim 1, wherein the plurality of detections of the entity is a plurality of automated detections identified by an artificial intelligence algorithm, wherein the entity is at least partially obstructed in the corresponding image frame, and wherein an automated detection of the entity is not associated with the corresponding image frame based at least in part on the partial obstruction of the entity.







(continued on next page)

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,170,268. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 4
U.S. Patent No. 11,170,268
Claim 1
The system of claim 1, wherein the input rejecting the one or more detections indicates that the one or more detections comprise one or more different entities of a same type as the entity.
present, via a first user interface, indicia representative of a plurality of detections
of an entity within an environment across a set of image frames; 
* * * 
receive, via the first user interface or the second user interface, input validating
or rejecting one or more detections in the set of detections of the entity;


All entities are of the same type, i.e., detected. Rejection of the detection indicates that, although detected, they are different.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,170,268. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 5
U.S. Patent No. 11,170,268
Claim 6
The system of claim 1, wherein the at least one processor is configured to append fourth image frames to the track, the fourth image frames corresponding to a second subset of the set of image frames acquired subsequent to the first subset of the set of the image frames.
The system of claim 5, wherein the subset of the set of image frames is a first subset of image frames, wherein the first tracklet comprises a first set of validated detections of the entity across the first subset of image frames, wherein the second tracklet comprises a second set of validated detections of the entity across a second subset of the set of image frames...

Incorporated from parent claim 5
The system of claim 1, wherein the tracklet is a first tracklet, and wherein the at least one processor is further configured to execute the computer-executable instructions to append a second tracklet to the first tracklet to form at least a portion of a track representing the travel path of the entity.



Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,170,268. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 6
U.S. Patent No. 11,170,268
Claim 6
The system of claim 5, wherein the fourth image frames are separated from the track by a second subset of the image frames, wherein the second subset of the image frames are devoid of a detection of the entity.
The system of claim 5, wherein the subset of the set of image frames is a first subset of image frames, wherein the first tracklet comprises a first set of validated detections of the entity across the first subset of image frames, wherein the second tracklet comprises a second set of validated detections of the entity across a second subset of the set of image frames, and wherein one or more image frames that do not include any detection of the entity occur between the first subset of image frames and the second subset of image frames.


	
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,170,268. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 7
U.S. Patent No. 11,170,268
Claim 6
The system of claim 5, wherein the fourth image frames are appended in response to an input identifying the entity on each of the fourth image frames.
The system of claim 5, wherein the subset of the set of image frames is a first subset of image frames, wherein the first tracklet comprises a first set of validated detections of the entity across the first subset of image frames, wherein the second tracklet comprises a second set of validated detections of the entity across a second subset of the set of image frames, and wherein one or more image frames that do not include any detection of the entity occur between the first subset of image frames and the second subset of image frames.






(continued on next page)

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,170,268. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 8
U.S. Patent No. 11,170,268
Claim 9
The system of claim 1, wherein the at least one processor utilizes an algorithm that is configured to generate the plurality of detections, wherein the algorithm is trained based on the input.
The system of claim 1, wherein the plurality of detections of the entity is a plurality of automated detections identified by an artificial intelligence algorithm, and wherein the at least one processor is further configured to execute the computer-executable instructions to provide an indication of the tracklet as training feedback to the artificial intelligence algorithm.


	
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11,170,268. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 9
U.S. Patent No. 11,170,268
Claim 7
The system of claim 1, wherein the at least one processor is further configured to execute the computer-executable instructions to perform a geo-rectification of the track to adjust the track to conform to underlying static map data.
The system of claim 5, wherein the at least one processor is further configured to execute the computer-executable instructions to perform a geo-rectification of the track to adjust the track to conform to underlying static map data.



Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,170,268 in view of Gong et al (U.S. PG Pub. No. 2014/0365506), which discloses  constructing a track comprises generating a video animation of activity associated with the entity at ¶ [0047]: “Correct matches are then "stitched" together into a multi-camera video reconstruction of the movement of the target (and newly discovered associates) throughout the multi-camera environment for user visualisation.” See, also, ¶ [0078]: “[G]enerate a chronologically-ordered reconstruction of the selected target's movements through the multicamera environment.” At the time of the filing of the present application, it would have been obvious to a person of ordinary skill in the art to construct a track by generating a video animation of activity associated with the entity, as taught by Gong, when constructing a track, as recited by claim 1 of U.S. Patent No. 11,170,268.  The motivation for doing so comes from Gong, which discloses that the animation assists with, “user visualisation.”  (¶ [0047]).  Therefore, it would have been obvious to combine Gong with claim 1 of U.S. Patent No. 11,170,268 to obtain the invention specified in this claim.

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,170,268. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 11
U.S. Patent No. 11,170,268
Claim 10
A method, comprising: presenting, via a first user interface, indicia representative of a plurality of detections of an entity within an environment across a set of image frames; 
A method, comprising: presenting, via a first user interface, indicia representative of a plurality of detections of an entity within an environment across a set of image frames; 

receiving, via the first user interface, a selection of a particular detection of the entity for a particular image frame; 
receiving, via the first user interface, a selection of a particular detection of the
entity for a particular image frame; 
presenting, via the first user interface or a second user interface, a set of detections of the entity across a first subset of the set of image frames, the first subset of image frames including the particular image frame; 
presenting, via the first user interface or a second
user interface for viewing a set of detections of the entity across a subset of the set of
image frames, the subset of image frames including the particular image frame; 
receiving, via the first user interface or the second user interface, input validating or rejecting one or more detections in the set of detections of the entity; 
receiving, via the first user interface or the second user interface, input validating or rejecting one or more detections in the set of detections of the entity; 
constructing a track representing at least a portion of a travel path of the entity, 
constructing a tracklet representing at least a portion of a travel path of the entity
the constructing comprising appending first image frames, within the first subset of the image frames, that have been validated according to the input, 
incorporating the input to a corresponding image frame in the subset of image frames; …[W]herein the tracklet includes each validated detection…
while skipping second image frames, within the first subset of the image frames, that have been rejected according to the input.
incorporating the input to a corresponding image frame in the subset of image frames; …[W]herein the tracklet .. excludes each rejected detection.



Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,170,268. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 12
U.S. Patent No. 11,170,268
Claim 10
The method of claim 11, further comprising: receiving, via the first user interface or the second user interface, a second input indicating a user-provided detection of the entity; and wherein the construction of the track comprises appending third image frames in which the second input has been received to the first image frames.
receiving, via the first user interface or the second user interface, input corresponding to a user-provided detection of the entity; incorporating the input to a corresponding image frame in the subset of image frames; and constructing a tracklet representing at least a portion of a travel path of the entity, wherein the tracklet includes each validated detection and excludes each rejected detection.


	
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,170,268. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 13
U.S. Patent No. 11,170,268
Claim 13
The method of claim 11, wherein the second input indicates that the entity appearing in the third image frames has changed an appearance compared to the first image frames but has a same identity as the entity appearing in the first image frames.
The method of claim 10, wherein the plurality of detections of the entity is a plurality of automated detections identified by an artificial intelligence algorithm, wherein the entity is at least partially obstructed in the corresponding image frame, and wherein an automated detection of the entity is not associated with the corresponding image frame based at least in part on the partial obstruction of the entity.







(continued on next page)

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,170,268. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 14
U.S. Patent No. 11,170,268
Claim 10
The method of claim 11, wherein the input rejecting the one or more detections indicates that the one or more detections comprise one or more different entities of a same type as the entity.
present, via a first user interface, indicia representative of a plurality of detections
of an entity within an environment across a set of image frames; 
* * * 
receive, via the first user interface or the second user interface, input validating
or rejecting one or more detections in the set of detections of the entity;


	
All entities are of the same type, i.e., detected. Rejection of the detection indicates that, although detected, they are different.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 11,170,268. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 15
U.S. Patent No. 11,170,268
Claim 15
The method of claim 11, further comprising appending fourth image frames to the track, the fourth image frames corresponding to a second subset of the set of image frames acquired subsequent to the first subset of the set of the image frames.
The method of claim 14, wherein the subset of the set of image frames is a first subset of image frames, wherein the first tracklet comprises a first set of validated detections of the entity across the first subset of image frames, wherein the second tracklet comprises a second set of validated detections of the entity across a second subset of the set of image frames, and wherein one or more image frames that do not include any detection of the entity occur between the first subset of image frames and the second subset of image frames.

Incorporated from parent claim 14
The method of claim 10, wherein the tracklet is a first tracklet, the method further comprising appending a second tracklet to the first tracklet to form at least a portion of a track representing the travel path of the entity.



Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 11,170,268. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 16
U.S. Patent No. 11,170,268
Claim 15
The method of claim 15, wherein the fourth image frames are separated from the
track by a second subset of the image frames, wherein the second subset of the image
frames are devoid of a detection of the entity.
The method of claim 14, wherein the subset of the set of image frames is a first subset of image frames, wherein the first tracklet comprises a first set of validated detections of the entity across the first subset of image frames, wherein the second tracklet comprises a second set of validated detections of the entity across a second subset of the set of image frames, and wherein one or more image frames that do not include any detection of the entity occur between the first subset of image frames and the second subset of image frames.


	
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 11,170,268. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 17
U.S. Patent No. 11,170,268
Claim 15
The method of claim 15, wherein the fourth image frames are appended in response to an input identifying the entity on each of the fourth image frames.
The method of claim 14, wherein the subset of the set of image frames is a first subset of image frames, wherein the first tracklet comprises a first set of validated detections of the entity across the first subset of image frames, wherein the second tracklet comprises a second set of validated detections of the entity across a second subset of the set of image frames, and wherein one or more image frames that do not include any detection of the entity occur between the first subset of image frames and the second subset of image frames.






(continued on next page)
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11,170,268. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 18
U.S. Patent No. 11,170,268
Claim 18
The method of claim 11, wherein the generating of the detections utilizes an algorithm, and the algorithm is trained based on the input.
[T]he plurality of detections of the entity is … identified by an artificial intelligence algorithm, … [P]roviding an indication of the tracklet as training feedback to the artificial intelligence algorithm


	
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 11,170,268. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 19
U.S. Patent No. 11,170,268
Claim 16
The method of claim 11, further comprising performing a geo-rectification of the track to adjust the track to conform to underlying static map data.
The method of claim 14, further comprising performing a geo-rectification of the track to adjust the track to conform to underlying static map data.


Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,170,268 in view of Gong et al (U.S. PG Pub. No. 2014/0365506), which discloses  constructing a track comprises generating a video animation of activity associated with the entity at ¶ [0047]: “Correct matches are then "stitched" together into a multi-camera video reconstruction of the movement of the target (and newly discovered associates) throughout the multi-camera environment for user visualisation.” See, also, ¶ [0078]: “[G]enerate a chronologically-ordered reconstruction of the selected target's movements through the multicamera environment.” At the time of the filing of the present application, it would have been obvious to a person of ordinary skill in the art to construct a track by generating a video animation of activity associated with the entity, as taught by Gong, when constructing a track, as recited by claim 10 of U.S. Patent No. 11,170,268.  The motivation for doing so comes from Gong, which discloses that the animation assists with, “user visualisation.”  (¶ [0047]).  Therefore, it would have been obvious to combine Gong with claim 10 of U.S. Patent No. 11,170,268 to obtain the invention specified in this claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID F DUNPHY/Primary Examiner, Art Unit 2668